DETAILED ACTION
Status of Claims
This Office action is in response to the request for continued examination filed on 02/22/2022. Claims 5, 9-22, 24, and 37-38 have been canceled. Claims 1-4, 6-8, 23, and 25-36 are presently pending and are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/22/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive.
Applicant has argued that the combination of Song, Tseng, and Levy fails to disclose the amended features of claim 1 because “Song merely discloses transmitting a control signal to the drone 100 to control its flight path or flight altitude, when the flying drone 100 approaches an area within a certain distance from the flight restricted area or enters the flight restricted area,” “Tseng merely discloses that the processing device 135 may be configured to initiate the remote data transfer between ‘dead zones’ if there is sufficient time for the remote data transfer to complete before the vehicle 100 enters the next ‘dead zone,’” “Tseng merely discloses that the processing device 135 may determine that the connectivity map needs to be updated if the observed data transfer quality is significantly different from the communication quality defined by the connectivity map for at least that particular location, in which case the remote server 105 may transmit an updated connectivity map,” and “Levy merely discloses that the drone is provided with a communication-loss flight plan to execute when communication has been lost between the drone and the central server.”
The examiner respectfully disagrees, because Song discloses to “receive control information transmitted by a control device for controlling the flying device” (see at least Song ¶ 12: “The drone control apparatus may further include: a control unit that generates control information for the flying drone based on the position information received from the flying drone and the flight restriction information, and transmits the generated control information to at least one of the flying drone and the drone operation system via the communication unit”). Further, Levy discloses to “control a flying mechanism on the basis of the received control information when the control information transmitted by the control device can be received, and control the flying mechanism on the basis of the determined flight path when the control information cannot be received” (see at least Levy ¶¶ 64 and 167-169: “Control center 1108… navigates drones through the allowed air spaces, acquires navigation control of the drone when the drone is not flying according to plan, provides the drones continuous anti-collision monitoring and/or control, and/or provides each drone with a contingency plan and/or emergency instructions,” and that “the drone is provided with a communication-loss flight plan to execute when communication has been lost between the drone and the central server”); the navigation control information received from the control center 1108 reads on the “received control information,” and the “communication-loss flight plan” reads on the “determined flight path.” Lastly, Tseng discloses to “transmit warning information, which indicates that the identified area is near, to the control device which transmits the control information for controlling the flight mechanism when the control information can be received, in response to a detection of being within a prescribed range from the identified area” (see at least Tseng ¶¶ 11-15: “if initiating the data transfer from the present location would not allow the data transfer to complete because of one or more ‘dead zones’ (i.e., areas along the route where the vehicle 100 will not be able to communicate with the remote server 105), the processing device 135 may elect to wait to initiate the remote data transfer until the vehicle 100 has passed through all dead zones along the route.” Further, “connectivity map may define a communication quality at a plurality of locations in the geographic area. The communication quality may define the expected data transfer quality values at a particular location. Accordingly, the connectivity map may indicate where along the route the vehicle 100 is able to reliably communicate with the remote server 105 over the communication network 110… In some possible approaches, the connectivity map may be received from the remote server 105. For example, data concerning communication quality may be collected by multiple vehicles and aggregated in a database at the remote server 105”); the transmission of this connectivity map that defines the communication quality relative to the vehicle route reads on the transmission of the warning information as recited in the claim limitation. For these reasons, claim 1 as amended is unpatentable over the combination of Song, Tseng, and Levy.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 23, 25, 27-28, 30-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0025021 A1), hereinafter Song, in view of Tseng et al. (US 2015/0281906 A1), hereinafter Tseng, and further in view of Levy et al. (US 2016/0140851 A1), hereinafter Levy.
Regarding claim 1:
		Song discloses the following limitations:
“A flying device comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to: receive control information transmitted by a control device for controlling the flying device.” (See at least Song ¶¶ 12 and 104-105, which disclose that a “drone control apparatus may further include: a control unit that generates control information for the flying drone based on the position information received from the flying drone and the flight restriction information, and transmits the generated control information to at least one of the flying drone and the drone operation system via the communication unit.” These paragraphs also disclose that the drone can include a memory and a processor for executing instructions.)
“acquire communication quality information with which positional information indicating a position and communication quality at the position indicated by the positional information are associated.” (See at least Song ¶¶ 52 and 65-66, which disclose that the drone can measure the quality of a communication signal and its current spatial position. The quality and position are used to update the quality information for the area corresponding to the position.)
“the communication quality information indicating radio signal strengths in an area associated with a flight path to a destination determined on the basis of a departure and the destination of the flying device.” (See at least Song ¶¶ 16, 52, and 81, which disclose that the determined communication quality information relates to the radio wave environment for an area that is associated with the flight plan, and that the system “determines a flight path and a flight altitude of the drone based on the received information on the departure and the destination.”)
“identify a flight position that is an in-flight position.” (See at least Song ¶¶ 19, 40, and 65, which disclose that the drone contains a position measurement sensor for determining its position during flight.)
“determine the flight path on the basis of the communication quality associated with the positional information corresponding to the flight position in the communication quality information.” (See at least Song ¶¶ 57 and 66, which disclose a path determination unit that uses the determined communication quality and spatial position to determine the flight path for the drone.)
The following limitations are not specifically disclosed by Song, but are taught by Tseng:
“wherein the at least one processor is configured to execute the instructions to identify an area indicating a position at which there is a possibility of not being able to receive radio signals of a mobile telephone network on the basis of the communication quality information.” (See at least Tseng ¶¶ 5 and 11, which disclose that a “connectivity map may define a communication quality at a plurality of locations in the geographic area.” These paragraphs also disclose that the system can detect “the vehicle entering a ‘dead zone’ where communication with the remote server is not possible or reliable.”)
“and transmit warning information, which indicates that the identified area is near, to the control device which transmits the control information for controlling the flight mechanism when the control information can be received, in response to a detection of being within a prescribed range from the identified area.” (See at least Tseng ¶¶ 11-15: “if initiating the data transfer from the present location would not allow the data transfer to complete because of one or more ‘dead zones’ (i.e., areas along the route where the vehicle 100 will not be able to communicate with the remote server 105), the processing device 135 may elect to wait to initiate the remote data transfer until the vehicle 100 has passed through all dead zones along the route.” Further, “connectivity map may define a communication quality at a plurality of locations in the geographic area. The communication quality may define the expected data transfer quality values at a particular location. Accordingly, the connectivity map may indicate where along the route the vehicle 100 is able to reliably communicate with the remote server 105 over the communication network 110… In some possible approaches, the connectivity map may be received from the remote server 105. For example, data concerning communication quality may be collected by multiple vehicles and aggregated in a database at the remote server 105.” The transmission of this connectivity map that defines the communication quality relative to the vehicle route reads on the transmission of the warning information as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by Song by determining when a vehicle is approaching a dead zone as taught by Tseng, because this allows the vehicle to plan for a situation in which it needs to fly through the dead zone; for example, it can decide whether it is best to pause or complete data transfer communications according to its position relative to the upcoming dead zones. (See at least Tseng ¶ 14.)
Song in combination with Tseng does not specifically disclose to “control a flying mechanism on the basis of the received control information when the control information transmitted by the control device can be received, and control the flying mechanism on the basis of the determined flight path when the control information cannot be received.” However, Levy does teach this limitation. (See at least Levy ¶¶ 64 and 167-169, which disclose that a “Control center 1108… navigates drones through the allowed air spaces, acquires navigation control of the drone when the drone is not flying according to plan, provides the drones continuous anti-collision monitoring and/or control, and/or provides each drone with a contingency plan and/or emergency instructions,” and that “the drone is provided with a communication-loss flight plan to execute when communication has been lost between the drone and the central server.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by Song in combination with Tseng by allowing the drone to execute a communication-loss flight plan as taught by Levy, because “The communication-loss flight plan may allow the drone to continue flying within a dedicated communication loss route, and/or land in a safe autonomous manner within the geographic air space, without navigation assistance from the control server.” (See at least Levy ¶ 169.)
Regarding claim 2:
Song in combination with Tseng and Levy discloses the “flying device according to Claim 1,” and Levy further discloses “the at least one processor is configured to execute the instructions to determine the flight path on the basis of the communication quality in a case where the control information cannot be received.” (See at least Levy ¶¶ 167-169: “the drone is provided with a communication-loss flight plan to execute when communication has been lost between the drone and the central server. The communication-loss flight plan may be automatically executed by the drone when communication between the drone and the server has been lost, for example by a communication loss module installed on the drone.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by Song in combination with Tseng by allowing the drone to execute a communication-loss flight plan as taught by Levy, because the “communication-loss flight plan may allow the drone to continue flying within a dedicated communication loss route, and/or land in a safe autonomous manner within the geographic air space, without navigation assistance from the control server.” (See at least Levy ¶ 169.)
	Regarding claim 3:
Song in combination with Tseng and Levy discloses the “flying device according to Claim 2,” and Song further discloses “wherein the at least one processor is configured to execute the instructions to determine the flight path in a direction of a position at which the communication quality of a radio communication line through which the control information is transmitted is greater than or equal to a threshold.” (See at least Song ¶¶ 58-59: “the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination so that the drone passes through an area and an altitude at which a radio wave environment satisfying a preset standard is provided,” and that as an example, “the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination on a shortest path in an area other than the area in which the flight of the drone 100 is restricted or prohibited, a radio wave shaded area, or an area in which interference or noise is severe.”)
Regarding claim 4:
Song in combination with Tseng and Levy discloses the “flying device according to Claim 1,” and Song further discloses the following limitations:
“wherein the at least one memory is configured to store the destination.” (See at least Song ¶¶ 8, 24, and 52, which disclose that the drone contains a storage unit capable of storing the destination information.)
“and the at least one processor is configured to execute the instructions to determine the flight path that includes a position at which the communication quality between the flight position and the destination is greater than or equal to a threshold.” (See at least Song ¶ 58: “the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination so that the drone passes through an area and an altitude at which a radio wave environment satisfying a preset standard is provided based on the radio wave environment information.” The “preset standard” reads on the “threshold” recited in the claim limitation.)
	Regarding claim 6:
Song in combination with Tseng and Levy discloses the “flying device according to Claim 4,” and Song further discloses “wherein the a least one processor is configured to execute the instructions to determine the flight path that includes a position in a direction closest to a direction of the destination among positions at which the communication quality is greater than or equal to the threshold.” (See at least Song ¶¶ 58-59: “the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination so that the drone passes through an area and an altitude at which a radio wave environment satisfying a preset standard is provided,” and that as an example, “the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination on a shortest path in an area other than the area in which the flight of the drone 100 is restricted or prohibited, a radio wave shaded area, or an area in which interference or noise is severe.”)
Regarding claim 7:
Song in combination with Tseng and Levy discloses the “flying device according to Claim 1,” and Levy further discloses the following limitations:
“wherein the at least one processor is further configured to execute the instructions to identify an ambient environment of the flight position.” (See at least Levy ¶¶ 41, 89, and 126, which disclose that the system can identify the weather conditions for flight zones when determining a flight plan.)
“the at least one processor is configured to execute the instructions to determine the flight path further on the basis of the identified ambient environment.” (See at least Levy ¶¶ 119 and 135, which disclose that the system can approve, disapprove, or postpone a flight plan based on the identified weather conditions.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by Song in combination with Tseng by identifying weather conditions and approving the flight plan based on the weather conditions as taught by Levy, because the presence of certain weather conditions may present a risk for the drone when it flies through the flight zones with these conditions. (See at least Levy ¶ 135.)
Regarding claim 8:
Song in combination with Tseng and Levy discloses the “flying device according to Claim 7,” and Song further discloses “wherein the at least one processor is configured to execute the instructions to determine the flight path that includes a position… among positions at which the communication quality is greater than or equal to the threshold.” (See at least Song ¶¶ 10 and 58: “the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination so that the drone passes through an area and an altitude at which a radio wave environment satisfying a preset standard is provided.” The “preset standard” reads on the “threshold recited in the claim limitation.)
Song in combination with Tseng does not specifically disclose “wherein the path determination unit determines the flight path that includes a position at which the ambient environment meets a prescribed condition...” However, Levy does teach this limitation. (See at least Levy ¶¶ 89, 119, and 135, which disclose that the system can identify weather conditions that are present in different flight zones, and then approve, disapprove, or postpone a flight plan based on the identified weather conditions.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by Song in combination with Tseng by identifying weather conditions and approving the flight plan based on the weather conditions as taught by Levy, because the presence of certain weather conditions may present a risk for the drone when it flies through the flight zones with these conditions. (See at least Levy ¶ 135.)
	Regarding claim 23:
		Song discloses the following limitations:
“A flying control method causing a computer to execute processes, the processes comprising: receiving control information transmitted by a control device for controlling a flying device.” (See at least Song ¶¶ 12 and 104-105, which disclose that a “drone control apparatus may further include: a control unit that generates control information for the flying drone based on the position information received from the flying drone and the flight restriction information, and transmits the generated control information to at least one of the flying drone and the drone operation system via the communication unit.”)
“acquiring communication quality information with which positional information indicating a position and communication quality at the position indicated by the positional information are associated.” (See at least Song ¶¶ 52 and 65-66, which disclose that the drone can measure the quality of a communication signal and its current spatial position. The quality and position are used to update the quality information for the area corresponding to the position.)
“the communication quality information indicating radio signal strengths in an area associated with a flight path to a destination determined on the basis of a departure and the destination of the flying device.” (See at least Song ¶¶ 16, 52, and 81, which disclose that the determined communication quality information relates to the radio wave environment for an area that is associated with the flight plan, and that the system “determines a flight path and a flight altitude of the drone based on the received information on the departure and the destination.”)
“identifying a flight position that is an in-flight position.” (See at least Song ¶¶ 19, 40, and 65, which disclose that the drone contains a position measurement sensor for determining its position during flight.)
“determining the flight path on the basis of the communication quality associated with the positional information corresponding to the flight position in the communication quality information.” (See at least Song ¶¶ 57 and 66, which disclose a path determination unit that uses the determined communication quality and spatial position to determine the flight path for the drone.)
The following limitations are not specifically disclosed by Song, but are taught by Tseng:
“wherein the determining of the flight path includes identifying an area indicating a position at which there is a possibility of not being able to receive radio signals of a mobile telephone network on the basis of the communication quality information.” (See at least Tseng ¶¶ 5 and 11, which disclose that a “connectivity map may define a communication quality at a plurality of locations in the geographic area.” These paragraphs also disclose that the system can detect “the vehicle entering a ‘dead zone’ where communication with the remote server is not possible or reliable.”)
“and transmitting warning information, which indicates that the identified area is near, to the control device which transmits the control information for controlling the flight mechanism when the control information can be received, in response to a detection of being within a prescribed range from the identified area.” (See at least Tseng ¶¶ 11-15: “if initiating the data transfer from the present location would not allow the data transfer to complete because of one or more ‘dead zones’ (i.e., areas along the route where the vehicle 100 will not be able to communicate with the remote server 105), the processing device 135 may elect to wait to initiate the remote data transfer until the vehicle 100 has passed through all dead zones along the route.” Further, “connectivity map may define a communication quality at a plurality of locations in the geographic area. The communication quality may define the expected data transfer quality values at a particular location. Accordingly, the connectivity map may indicate where along the route the vehicle 100 is able to reliably communicate with the remote server 105 over the communication network 110… In some possible approaches, the connectivity map may be received from the remote server 105. For example, data concerning communication quality may be collected by multiple vehicles and aggregated in a database at the remote server 105.” The transmission of this connectivity map that defines the communication quality relative to the vehicle route reads on the transmission of the warning information as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by Song by determining when a vehicle is approaching a dead zone as taught by Tseng, because this allows the vehicle to plan for a situation in which it needs to fly through the dead zone; for example, it can decide whether it is best to pause or complete data transfer communications according to its position relative to the upcoming dead zones. (See at least Tseng ¶ 14.)
The combination of Song and Tseng does not specifically disclose “controlling a flying mechanism on the basis of the received control information when the control information transmitted by the control device can be received, and controlling the flying mechanism on the basis of the determined flight path when the control information cannot be received.” However, Levy does teach this limitation. (See at least Levy ¶¶ 64 and 167-169, which disclose that a “Control center 1108… navigates drones through the allowed air spaces, acquires navigation control of the drone when the drone is not flying according to plan, provides the drones continuous anti-collision monitoring and/or control, and/or provides each drone with a contingency plan and/or emergency instructions,” and that “the drone is provided with a communication-loss flight plan to execute when communication has been lost between the drone and the central server.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by Song in combination with Tseng by allowing the drone to execute a communication-loss flight plan as taught by Levy, because “The communication-loss flight plan may allow the drone to continue flying within a dedicated communication loss route, and/or land in a safe autonomous manner within the geographic air space, without navigation assistance from the control server.” (See at least Levy ¶ 169.)
Regarding claim 25:
Song in combination with Tseng and Levy discloses the “flying device according to Claim 2,” and Song in combination with Levy further discloses “wherein the at least one processor is configured to execute the instructions to determine the flight path in a direction to an area where a radio signal strength is greater than or equal to a threshold in a case where the control information cannot be received.” (See at least Song ¶¶ 10 and 58:“the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination so that the drone passes through an area and an altitude at which a radio wave environment satisfying a preset standard is provided.” The “preset standard” reads on the “threshold” recited in the claim limitation. Although Song does not specifically disclose the path determination unit determining the flight path in this way “in a case where the communication control unit is unable to receive the control information,” Levy does teach this portion of the limitation; see at least Levy ¶¶ 167-169, which disclose that the drone can execute a “communication-loss flight plan” if a loss in communication persists for a predefined period of time.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by Song in combination with Tseng by initiating a “communication-loss flight plan” if a loss in communication persists for a predefined period of time as taught by Levy, because the “communication-loss flight plan may allow the drone to continue flying within a dedicated communication loss route, and/or land in a safe autonomous manner within the geographic air space, without navigation assistance from the control server.” (See at least Levy ¶ 169.)
	Regarding claim 27:
Song in combination with Tseng and Levy discloses the “flying device according to Claim 1,” and Levy further discloses “wherein the at least one processor is configured to execute the instructions to determine the flight path on the basis of a remaining battery level of the flying device.” (See at least Levy ¶¶ 163-165 and 178, which disclose that the drone can land at one of several emergency landing locations that are “pre-designated as safe drone landing locations,” and that the emergency landing may be triggered based on a battery level that is insufficient for the drone to reach its target destination.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by Song in combination with Tseng by instructing a drone to follow a flight plan to land at a pre-designated safe landing location based on its battery level as taught by Levy, because this allows the drone to land safely if it does not have enough battery power to reach certain target destinations. (See at least Levy ¶ 178.)
	Regarding claim 28:
Song in combination with Tseng and Levy discloses the “flying device according to Claim 25,” and Levy further discloses “wherein the at least one processor is configured to execute the instructions to change the flight path on the basis of a remaining battery level of the flying device.” (See at least Levy ¶¶ 163-165 and 178, which disclose that the drone may be instructed to dynamically update its flight path to make an emergency landing, and that the emergency landing may be triggered based on a battery level that is insufficient for the drone to reach its target destination.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by Song in combination with Tseng by updating the flight path if the drone has insufficient battery to land at its target destination as taught by Levy, because if the drone is unable to land at its target destination due to an insufficient battery level, the system can use the modification to “dynamically select the safest flights paths from the current location of the drone to nearby safe landing locations” to provide “a safe contingency plan.” (See at least Levy ¶ 165.)
Regarding claim 30:
Song in combination with Tseng and Levy discloses the “flying control method according to Claim 23,” and Levy further discloses “wherein, in the determining, the flight path is determined on the basis of the communication quality, in a case where the control information cannot be received in the receiving.” (See at least Levy ¶¶ 167-169: “the drone is provided with a communication-loss flight plan to execute when communication has been lost between the drone and the central server. The communication-loss flight plan may be automatically executed by the drone when communication between the drone and the server has been lost, for example by a communication loss module installed on the drone.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by Song in combination with Tseng by allowing the drone to execute a communication-loss flight plan as taught by Levy, because this “communication-loss flight plan may allow the drone to continue flying within a dedicated communication loss route, and/or land in a safe autonomous manner within the geographic air space, without navigation assistance from the control server.” (See at least Levy ¶ 169.)
	Regarding claim 31:
Song in combination with Tseng and Levy discloses the “flying control method according to Claim 30,” and Song further discloses “wherein, in the determining, the flight path is determined in a direction of a position at which the communication quality of a radio communication line through which the control information is transmitted is greater than or equal to a threshold.” (See at least Song ¶¶ 58-59: “the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination so that the drone passes through an area and an altitude at which a radio wave environment satisfying a preset standard is provided,” and that as an example, “the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination on a shortest path in an area other than the area in which the flight of the drone 100 is restricted or prohibited, a radio wave shaded area, or an area in which interference or noise is severe.”)	
Regarding claim 32:
Song in combination with Tseng and Levy discloses the “flying control method according to Claim 23,” and Song further discloses the following limitations:
“further comprising: storing the destination.” (See at least Song ¶¶ 8, 24, and 52, which disclose that the drone contains a storage unit capable of storing the destination information.)
“wherein, in the determining, the flight path, which includes a position at which the communication quality between the flight position and the destination is greater than or equal to a threshold, is determined.” (See at least Song ¶ 58: “the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination so that the drone passes through an area and an altitude at which a radio wave environment satisfying a preset standard is provided based on the radio wave environment information.” The “preset standard” reads on the “threshold” recited in the claim limitation.)	
Regarding claim 33:
Song in combination with Tseng and Levy discloses the e “flying control method according to Claim 23,” and Levy further discloses the following limitations:
“further comprising: identifying an ambient environment of the flight position.” (See at least Levy ¶¶ 41, 89, and 126, which disclose that the system can identify the weather conditions for flight zones when determining a flight plan.)
“wherein, in the determining, the flight path is determined further on the basis of the ambient environment identified in the identifying.” (See at least Levy ¶¶ 119 and 135, which disclose that the system can approve, disapprove, or postpone a flight plan based on the identified weather conditions.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by Song in combination with Tseng by identifying weather conditions and approving the flight plan based on the weather conditions as taught by Levy, because the presence of certain weather conditions may present a risk for the drone when it flies through the flight zones with these conditions. (See at least Levy ¶ 135.)
Regarding claim 35:
Song in combination with Tseng and Levy discloses the “flying control method according to Claim 23,” and Levy further discloses “wherein, in the determining, the flight path is determined on the basis of a remaining battery level of the flying device.” (See at least Levy ¶¶ 163-165 and 178, which disclose that the drone can land at one of several emergency landing locations that are “pre-designated as safe drone landing locations,” and that the emergency landing may be triggered based on a battery level that is insufficient for the drone to reach its target destination.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by Song in combination with Tseng by instructing a drone to follow a flight plan to land at a pre-designated safe landing location based on its battery level as taught by Levy, because this allows the drone to land safely if it does not have enough battery power to reach certain target destinations. (See at least Levy ¶ 178.)
Claims 26, 29, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Song in combination with Tseng and Levy as applied to claims 1 and 23 above, and further in view of Smith (US 2017/0328683 A1), hereinafter Smith.
Regarding claim 26:
Song in combination with Tseng and Levy discloses the “flying device according to Claim 1,” but does not specifically disclose limitations listed below. However, Smith does teach these limitations: 
“further comprising: a subscriber identity module card.” (See at least Smith ¶ 207, which discloses a system containing a “subscriber identity module (SIM).”)
“wherein the communication quality information corresponds to a frequency to which a communication unit of the flying device based on the subscriber identity module card corresponds.” (See at least Smith ¶¶ 207 and 263, which disclose that the system uses communication frequencies corresponding to the SIM, and then it determines a “received signal strength indicator (RSSI) of the radio communications.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by Song in combination with Tseng and Levy by using a subscriber identity module and determining a communication strength indicator based on the corresponding frequencies as disclosed by Smith, because the determined strength indicator can be used to determine location and distance information regarding the communication transmissions. (See at least Smith ¶ 263.)
Regarding claim 29:
Song in combination with Tseng, Levy, and Smith discloses the “flying device according to Claim 26,” and Levy further discloses “wherein the at least one processor is configured to execute the instructions to change the flight path on the basis of a remaining battery level of the flying device.” (See at least Levy ¶¶ 163-165 and 178, which disclose that the drone may be instructed to dynamically update its flight path to make an emergency landing, and that the emergency landing may be triggered based on a battery level that is insufficient for the drone to reach its target destination.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by Song in combination with Tseng and Smith by updating the flight path if the drone has insufficient battery to land at its target destination as taught by Levy, because if drone is unable to land at its target destination due to an insufficient battery level, the system can use the modification to “dynamically select the safest flights paths from the current location of the drone to nearby safe landing locations” to provide “a safe contingency plan.” (See at least Levy ¶ 165.)
Regarding claim 34:
Song in combination with Tseng and Levy discloses the “flying control method according to Claim 23,” but does not specifically disclose “wherein the communication quality information corresponds to a frequency to which a communication unit of the flying device based on a subscriber identity module card installed in the flying device corresponds.” However, Smith does teach this limitation. (See at least Smith ¶¶ 207 and 263, which disclose a system containing a “subscriber identity module (SIM),” and specifies that the system uses communication frequencies corresponding to the SIM, and then it determines a “received signal strength indicator (RSSI) of the radio communications.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by Song in combination with Tseng and Levy by using a subscriber identity module and determining a communication strength indicator based on the corresponding frequencies as disclosed by Smith, because the determined strength indicator can be used to determine location and distance information regarding the communication transmissions. (See at least Smith ¶ 263.)
Regarding claim 36:
Song in combination with Tseng, Levy, and Smith discloses the “flying control method according to Claim 34,” and Levy further discloses the method “further comprising: changing the flight path on the basis of a remaining battery level of the flying device.” (See at least Levy ¶¶ 163-165 and 178, which disclose that the drone may be instructed to dynamically update its flight path to make an emergency landing, and that the emergency landing may be triggered based on a battery level that is insufficient for the drone to reach its target destination.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control system disclosed by Song in combination with Tseng and Smith by updating the flight path if the drone has insufficient battery to land at its target destination as taught by Levy, because if drone is unable to land at its target destination due to an insufficient battery level, the system can use the modification to “dynamically select the safest flights paths from the current location of the drone to nearby safe landing locations” to provide “a safe contingency plan.” (See at least Levy ¶ 165.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Murren et al. (US 2016/0031459 A1) discloses a system that allows a vehicle to consider its position relative to a “communication dead zone” while communicating with an off-board system to collect trip data (¶ 52).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662              

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662